Citation Nr: 1814401	
Decision Date: 03/09/18    Archive Date: 03/19/18

DOCKET NO.  14-28 222A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1. Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD), major depressive disorder, and an anxiety disorder, not otherwise specified (NOS).

2. Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Keninger, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1969 to December 1972.

These matters come before the Board of Veterans' Appeals (Board) from a May 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.

A Statement of the Case (SOC) was issued by the RO in August 2014.

The Veteran testified at a videoconference hearing before the undersigned Veteran's Law Judge in November 2017. A transcript of the hearing was prepared and associated with the claims file.

Concerning the Veteran's claim for service connection for an acquired psychiatric disorder, to include anxiety, in Clemons v. Shinseki, the United States Court of Appeals for Veterans Claims (Court) noted the Board should consider alternative current disorders within the scope of the filed claim. Clemons v. Shinseki, 23 Vet. App. 1 (2009). The Board has preliminarily reviewed the case at hand and finds that Clemons is applicable here. The RO has separately denied, and the claim has been certified to the Board, as a claim for PTSD. In light of Clemons, the Board has framed the issue as entitlement to service connection for an acquired psychiatric disorder, to include PTSD, major depressive disorder, and an anxiety disorder, NOS.

FINDINGS OF FACT

1. The Veteran has not been diagnosed with PTSD in accordance with 38 C.F.R. § 4.125(a).

2. The Veteran's major depressive disorder did not have its onset in active service.

3. The Veteran's anxiety disorder, NOS, did not have its onset in active service.

4. The preponderance of the evidence is against a finding that the Veteran is unable to obtain or maintain any form of substantially gainful employment due to the Veteran's service-connected disabilities.


CONCLUSIONS OF LAW

1. The criteria for service connection for an acquired psychiatric disability, to include PTSD, major depressive disorder, and/or an anxiety disorder, NOS, have not been met. 38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.301, 3.303, 3.304, 4.9, 4.125 (2017).

2. The requirements for entitlement to a TDIU rating have not been met. 38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16(b) (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

Neither the Veteran nor the representative has raised any issues with the duty to notify or duty to assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the Veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument). 



II. Service Connection 

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active service. 38 U.S.C. § 1110; 38 C.F.R. § 3.303(a). Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability. Holton v. Shinseki, 557 F.3d, 1362, 1366 (Fed. Cir. 2009).

The Board must analyze the credibility and probative value of the evidence, account for the evidence it finds persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the Veteran. Kahana v. Shinseki, 24 Vet. App. 428, 433 (2011). This includes weighing the credibility and probative value of lay evidence against the remaining evidence of record. See King v. Shinseki, 700 F.3d 1339 (Fed. Cir. 2012); Kahana, 24 Vet. App. at 433-34. A lay person is competent to report to the onset and continuity of his symptomatology. Id. at 438. Moreover, lay evidence may be competent and sufficient evidence of a diagnosis or nexus if (1) the particular condition at issue is the type of condition that is within the competence or common knowledge of a lay person, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007). The Board must determine on a case-by-case basis whether a particular condition is the type of condition that is within the competence of a lay person. See Kahana, 24 Vet. App. at 433, n. 4.

A Veteran bears the evidentiary burden to establish all elements of a service connection claim, including the nexus requirement. Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009); see also Walker v. Shinseki, 708 F.3d 1331, 1334 (Fed. Cir. 2013). In making its ultimate determination, the Board must give a Veteran the benefit of the doubt on any issue material to the claim when there is an approximate balance of positive and negative evidence. Fagan, 573 F.3d at 1287 (quoting 38 U.S.C. § 5107(b)).

(a) PTSD

Service connection for PTSD requires medical evidence diagnosing the disability in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the in-service stressor occurred. 38 C.F.R. § 3.304(f).

The Board acknowledges that the Veteran's treating physicians at VA have occasionally diagnosed the Veteran with PTSD since 2003. However, at two VA examinations, the first in November 2003 and the second in December 2010, the Veteran was not diagnosed with PTSD. At the December 2010 examination, the examiner specifically indicated that the Veteran did not meet the criteria for a diagnosis of PTSD, but rather, diagnosed him with major depressive disorder and anxiety disorder, NOS. The November 2003 VA examiner diagnosed the Veteran with only major depressive disorder without addressing whether the Veteran met the criteria for PTSD. 

At his December 2010 VA examination, the examiner found that the Veteran did not have PTSD, as the Veteran did not meet the requirement that he be re-experiencing a traumatic event, regardless of whether or not the Veteran had a verified stressor. As such, the examiner did not meet the criteria necessary for a diagnosis of PTSD. 

The Board finds that the VA examiners determination that the Veteran does not have PTSD is more probative than the remainder of the Veteran's medical treatment records, which occasionally note a PTSD diagnosis, as the VA examiner conducted a thorough review of the file along with the stressors and symptoms provided by the Veteran.  The VA treatment records show a cursory diagnosis of PTSD without an explanation as to whether or not the Veteran met the criteria for such diagnosis.

As the more probative evidence does not support a current diagnosis of PTSD, the Veteran is not entitled to service connection for PTSD.


(b) Major Depressive Disorder and Anxiety Disorder, NOS

Throughout his medical treatment records and VA examinations, the Veteran is consistently diagnosed with major depressive disorder and/or anxiety disorder, NOS, meeting the first element of service connection. However, there is no indication that the Veteran suffered from any symptoms of depression while in service.  

The "PULHES" profile reflects the overall physical and psychiatric condition of an individual on a scale of 1 (high level fitness) to 4 (medical condition or physical defect is below the level of medical fitness required for retention in military service). The "P" stands for "physical capacity or stamina," the "U" stands for "upper extremities," the "L" stand for "lower extremities," the "H" reflects the condition of the "hearing and ears," the "E" is indicative of the "eyes," and the "S" stand for "psychiatric condition." Odiorne v. Principi, 3 Vet. App. 456, 457 (1992). At separation examination, the Veteran was given a PULHES score of "1" for "S," psychiatric conditions. Additionally, at his separation examination, the Veteran specifically noted that he was not currently experiencing, and had not experienced, symptoms of depression or any other psychiatric symptoms, despite noting many other abnormalities including joint pain, headaches, and hearing loss. Such evidence tends to establish the Veteran did not have any mental health disabilities at separation from service.

The Board acknowledges that the Veteran's competent written statements and testimony indicating that his symptomatology of a major depressive disorder and an anxiety disorder, NOS began immediately after his service in Vietnam, along with a statement submitted by the Veteran's spouse. However, the Board finds the contemporaneous medical records, which do not indicate that the Veteran sought treatment or noted symptomatology of a psychiatric disability until approximately September 2003, over 30 years after discharge from service, to be more probative of the Veteran's psychiatric disability. 

The Board also acknowledges that the examiner at the Veteran's December 2010 VA examination opined that the Veteran's anxiety disorder, NOS, was as likely as not related to the Veteran's military stressors.  However, the Veteran had reported that he was exposed to mortar attacks and rocket attacks in service, but there is insufficient evidence to corroborate this stressor, and, as noted above, the Veteran's treatment records do not indicate any treatment for anxiety until over 30 years after discharge from service. Absent an in service incurrence or aggravation of symptoms related to an anxiety disorder, service connection must be denied.

The Board, accordingly, concludes that as the Veteran's current major depressive disorder and anxiety disorder, NOS, were not incurred in or aggravated by any in-service incident or injury, his claim must be denied. In reaching this determination, the Board has considered the benefit of the doubt doctrine but has determined that it is not applicable because the preponderance of the evidence is against the claim. 38  U.S.C. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 49.

III. TDIU

A TDIU rating may be granted upon a showing that the Veteran is unable to secure or follow a substantially gainful occupation due solely to impairment resulting from his service-connected disabilities. See 38 C.F.R. § 4.16(a). There are minimum disability rating percentages that must be shown for the service-connected disabilities, alone or in combination, to even qualify for consideration for a TDIU award under § 4.16(a). Indeed, if there is only one such disability, it must be rated at 60 percent or more; if instead there are two or more disabilities, at least one disability must be rated at 40 percent or more, with sufficient additional disability to bring the combined rating to 70 percent or more. Id. 

If a Veteran does not meet the aforementioned criteria, a total disability may still be assigned, but on a different basis. It is the established policy of VA that all Veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled. 38 C.F.R. § 4.16(b). Therefore, the rating boards are required to submit to the Director, Compensation Service, for extraschedular consideration all cases of Veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage of standards set forth in 38 C.F.R. § 4.16(a). Id. 

In determining whether a Veteran is unemployable for VA purposes, consideration may be given to the Veteran's level of education, special training, and previous work experience, but not to age or any impairment caused by nonservice-connected disabilities. 38 C.F.R. §§ 3.341, 4.16, 4.19; see also Hersey v. Derwinski, 2 Vet. App. 91, 94 (1992); Faust v. West, 13 Vet. App. 342 (2000). A Veteran need not show 100 percent unemployability in order to be entitled to a TDIU. Roberson v. Principi, 251 F.3d 1378, 1385 (Fed. Cir. 2001).

The Court has held that the central inquiry in determining whether a Veteran is entitled to a TDIU is whether service-connected disabilities alone are of sufficient severity to produce unemployability. Hatlestad v. Brown, 5 Vet. App. 524 (1993). The test of individual unemployability is whether a Veteran, as a result of his service-connected disabilities alone, is unable to secure or follow any form of substantially gainful occupation which is consistent with his educational and occupational experience. 38 C.F.R. § 3.340, 3.341, 4.16. The Board also notes that the ultimate question of whether a Veteran is capable of substantial gainful employment is not a medical one; rather, that determination is for the adjudicator. 38 C.F.R. § 4.16(a); Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013).

The sole fact that a Veteran is unemployed or has difficulty obtaining employment is not enough. A high rating itself is recognition that the impairment makes it difficult to obtain or keep employment. The ultimate question, however, is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether he or she can find employment. Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

The Veteran is service connected at a noncompensable rate for cholecystectomy: appendectomy and scars associated with cholecystectomy: appendectomy. As the Veteran's service-connected disabilities are noncompensable, the schedular criteria have not been met for TDIU. Regardless, the Board will consider whether referral for extraschedular consideration of a TDIU is warranted.

The Veteran served in the U.S. Air Force from March 1969 to December 1972 after graduating from high school. After his discharge, the Veteran worked as a construction worker until sometime between 2000 and 2005. The Veteran reported that during that time period he was laid off and was unable to obtain other construction work due to his age, noting that there was "younger competition."

At the Veteran's December 2010 VA examination, the examiner opined that the Veteran was not unemployable due to any service connected injury, and, with vocational rehabilitation, could be trained to find employment in another field. 

At his videoconference hearing in November 2017, the Veteran testified that he has difficulty concentrating, and that he stopped working due to pain in his knees, back, and shoulders. He noted that his service-connected disabilities used to cause him pain and may have something to do with his inability to obtain employment, but he indicated he believed that his psychiatric symptoms had the most significant impact on his employability. 

The Veteran's own statements indicate that it is back, shoulder, and knee pain, combined with his psychiatric symptoms, that are the most significant barrier to his employment. As these disabilities are not service-connected, they cannot be considered when determining entitlement to TDIU. The preponderance of the evidence is against a finding that the Veteran's noncompensable service-connected disability have a significant impact on his ability to obtain substantially gainful employment. As such, referral to the Director, Compensation Services, for extraschedular consideration is not warranted and entitlement to a TDIU is denied.



ORDER

Entitlement to service connection for an acquired psychiatric disability, to include PTSD, major depressive disorder, and an anxiety disorder, NOS, is denied.

Entitlement to a TDIU is denied.




____________________________________________
A. P. SIMPSON 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


